                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 1 of 36




                                      1    OTTO O. LEE (SBN 173987)
                                           olee@iplg.com
                                      2    KEVIN VIAU (SBN 275556)
                                           kviau@iplg.com
                                      3    JENNY HONG-GONZALEZ (SBN 297039)
                                           jhonggonzalez@iplg.com
                                      4    INTELLECTUAL PROPERTY LAW GROUP LLP
                                           1871 The Alameda, Suite 250
                                      5    San Jose, California 95126
                                           Telephone: (408) 286-8933
                                      6    Facsimile: (408) 286-8932
                                      7    Attorneys for Defendant JAMES HE
                                      8
                                                                       IN THE UNITED STATES DISTRICT COURT
                                      9
                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      10
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   CISCO SYSTEMS, INC., a California                   Case No.: 3:19-cv-07562-PJH
                                           Corporation, CISCO TECHNOLOGY, INC., a
                                      12   California Corporation,                             DEFENDANT JAMES HE’S ANSWER TO
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                                                                               SECOND AMENDED COMPLAINT;
                                      13                 Plaintiffs,                           COUNTERCLAIMS; DEMAND FOR JURY
                                                                                               TRIAL
                                      14                     v.
                                      15   PLANTRONICS, INC., a Delaware
                                           Corporation, WILSON CHUNG, JAMES HE,
                                      16   JEDD WILLIAMS, AND THOMAS
                                           PUORRO individuals,
                                      17
                                                         Defendants.
                                      18
                                      19
                                      20                                                 ANSWER
                                      21          COMES NOW Defendant James He (“HE”) and in answer to the Second Amended
                                      22   Complaint (“SAC”), admits, denies, and alleges as follows:
                                      23          James He reserves the right to amend, add, or strike affirmative defense as discovery ensues,
                                      24   or due to any inadvertence. James He further reserves the right to raise additional affirmative
                                      25   defenses and/or submit such at trial, which are subsequently discovered through the discovery
                                      26   process. James He denies any allegations of the Complaint not specifically admitted herein.
                                      27
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 1 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 2 of 36




                                      1                                                Introduction
                                      2           1.      HE admits the SAC purports to state claims for misappropriation of trade secrets, but
                                      3    denies that the SAC states any valid claims against HE. HE denies any remaining allegations of
                                      4    Paragraph 1.
                                      5           2.      HE admits Cisco designs, builds, and sells collaboration platforms. HE lacks
                                      6    knowledge or information sufficient to admit or deny that Cisco takes reasonable measures to keep
                                      7    information secret and accordingly all remaining allegations of Paragraph 2.
                                      8           3.      HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      9    Paragraph 3 and accordingly denies the allegations.
                                      10          4.      HE denies the allegations of Paragraph 4.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          5.      HE admit that he was employed by Plantronics, Inc. (“Poly”) for a short period of
                                      12   time. HE denies all remaining allegations of Paragraph 5.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          6.      HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 6 and accordingly denies the allegations.
                                      15          7.      HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 7 and accordingly denies the allegations.
                                      17          8.      HE denies the allegations of Paragraph 8.
                                      18          9.      HE denies the allegations of Paragraph 9.
                                      19          10.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 10 and accordingly denies the allegations.
                                      21          11.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 11 and accordingly denies the allegations.
                                      23          12.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 12 and accordingly denies the allegations.
                                      25          13.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 13 and accordingly denies the allegations.
                                      27          14.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 14 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 2 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 3 of 36




                                      1           15.     HE admits the allegations of Paragraph 14.
                                      2           16.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      3    Paragraph 16 and accordingly denies the allegations.
                                      4           17.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      5    Paragraph 17 and accordingly denies the allegations.
                                      6                                            Nature of the Action
                                      7           18.     HE admits the SAC purports to state claims for violations of the Defend Trade Secrets
                                      8    Act (“DTSA”), under 18 U.S.C. § 1836 et seq. and Cal. Civ. Code § 3426 et seq., but denies that the
                                      9    SAC states any valid claims against James He.
                                      10                                          Jurisdiction and Venue
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          19.     The allegations of Paragraph 19 sets forth a legal conclusion for which no response is
                                      12   required. To the extent that a response is required, HE denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          20.     The allegations of Paragraph 20 sets forth a legal conclusion for which no response is
                                      14   required. To the extent that a response is required, HE denies the allegations.
                                      15          21.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 21 and accordingly denies the allegations.
                                      17          22.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 22 and accordingly denies the allegations.
                                      19          23.     James He admits the allegations of Paragraph 23.
                                      20          24.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      21   Paragraph 24 and accordingly denies the allegations.
                                      22          25.     HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      23   Paragraph 25 and accordingly denies the allegations.
                                      24          26.     The allegations of Paragraph 26 sets forth a legal conclusion for which no response is
                                      25   required. To the extent that a response is required, HE denies the allegations.
                                      26                                            Factual Allegations
                                      27          A.      Dr. Chung
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 3 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 4 of 36




                                      1           27.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 27 and accordingly denies the allegations.
                                      3           28.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 28 and accordingly denies the allegations.
                                      5           29.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 29 and accordingly denies the allegations.
                                      7           30.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 30 and accordingly denies the allegations.
                                      9           31.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 31 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          32.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 32 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          33.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 32 and accordingly denies the allegations.
                                      15          34.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 34 and accordingly denies the allegations.
                                      17          35.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 35 and accordingly denies the allegations.
                                      19          36.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 36 and accordingly denies the allegations.
                                      21          37.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 37 and accordingly denies the allegations.
                                      23          38.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 38 and accordingly denies the allegations.
                                      25          39.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 39 and accordingly denies the allegations.
                                      27          40.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 40 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 4 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 5 of 36




                                      1           41.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 41 and accordingly denies the allegations.
                                      3           42.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 42 and accordingly denies the allegations.
                                      5           43.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 43 and accordingly denies the allegations.
                                      7           44.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 44 and accordingly denies the allegations.
                                      9           45.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 45 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          46.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 46 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          47.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 47 and accordingly denies the allegations.
                                      15          48.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 48 and accordingly denies the allegations.
                                      17          49.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 49 and accordingly denies the allegations.
                                      19          50.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 50 and accordingly denies the allegations.
                                      21          51.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 51 and accordingly denies the allegations.
                                      23          52.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 52 and accordingly denies the allegations.
                                      25          53.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 53 and accordingly denies the allegations.
                                      27          54.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 54 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 5 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 6 of 36




                                      1           55.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 55 and accordingly denies the allegations.
                                      3           56.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 56 and accordingly denies the allegations.
                                      5           57.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 57 and accordingly denies the allegations.
                                      7           58.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 58 and accordingly denies the allegations.
                                      9           59.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 59 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          60.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 60 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          61.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 61 and accordingly denies the allegations.
                                      15          62.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 62 and accordingly denies the allegations.
                                      17          63.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 63 and accordingly denies the allegations.
                                      19          64.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 64 and accordingly denies the allegations.
                                      21          65.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 65 and accordingly denies the allegations.
                                      23          66.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 66 and accordingly denies the allegations.
                                      25          67.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 67 and accordingly denies the allegations.
                                      27          68.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 68 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 6 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 7 of 36




                                      1           69.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 69 and accordingly denies the allegations.
                                      3           70.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 70 and accordingly denies the allegations.
                                      5           71.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 71 and accordingly denies the allegations.
                                      7           72.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 72 and accordingly denies the allegations.
                                      9           73.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 73 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          74.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 74 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          75.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 75 and accordingly denies the allegations.
                                      15          76.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 76 and accordingly denies the allegations.
                                      17          77.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 77 and accordingly denies the allegations.
                                      19          78.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 78 and accordingly denies the allegations.
                                      21          79.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 79 and accordingly denies the allegations.
                                      23          80.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 80 and accordingly denies the allegations.
                                      25          81.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 81 and accordingly denies the allegations.
                                      27          82.    HE denies the allegations of Paragraph 82.
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 7 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 8 of 36




                                      1           83.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 83 and accordingly denies the allegations.
                                      3           84.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 84 and accordingly denies the allegations.
                                      5           85.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 85 and accordingly denies the allegations.
                                      7           86.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 86 and accordingly denies the allegations.
                                      9           87.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 87 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          88.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 88 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          89.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 89 and accordingly denies the allegations.
                                      15          90.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 90 and accordingly denies the allegations.
                                      17          91.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 91 and accordingly denies the allegations.
                                      19          92.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 92 and accordingly denies the allegations.
                                      21          93.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 93 and accordingly denies the allegations.
                                      23          94.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 94 and accordingly denies the allegations.
                                      25          95.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 95 and accordingly denies the allegations.
                                      27          96.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 96 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 8 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 9 of 36




                                      1           97.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 97 and accordingly denies the allegations.
                                      3           98.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 98 and accordingly denies the allegations.
                                      5           99.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 99 and accordingly denies the allegations.
                                      7           100.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 100 and accordingly denies the allegations.
                                      9           101.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 101 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          102.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 102 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          B.     Mr. He
                                      14          103.   HE admits that he worked for Cisco for many years and played a role in developing
                                      15   successful products. HE admits that he had access to Cisco source code during his period of
                                      16   employment but denies that he actually accessed any Cisco source code from the source code server
                                      17   for several years before he left Cisco. HE denies any remaining allegations of Paragraph 103
                                      18          104.   HE denies the allegations of Paragraph 104.
                                      19          105.   HE denies the allegations of Paragraph 105.
                                      20          106.   HE denies the allegations of Paragraph 106.
                                      21          107.   HE admits that he occasionally took photographs in the course and scope of his
                                      22   employment at Cisco, but denies the inference that these photographs were taken or used for
                                      23   improper, unlawful, or illegal purposes. HE denies any remaining allegations of Paragraph 107.
                                      24          108.   HE admits that he occasionally took photographs in the course and scope of his
                                      25   employment at Cisco, but denies the inference that these photographs were taken or used for
                                      26   improper, unlawful, or illegal purposes. HE denies any remaining allegations of Paragraph 108.
                                      27
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 9 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 10 of 36




                                      1           109.   HE admits that he copied certain documents related to headset concepts in the ordinary
                                      2    course and scope of his Cisco employment as engineering lead. HE denies any remaining allegations
                                      3    of Paragraph 109.
                                      4           110.   HE admits that the trip taken around June 1, 2019 was personal in nature, and that he
                                      5    continued to work remotely during this time. HE denies any remaining allegations of Paragraph 110.
                                      6           111.   HE admits that he reviewed certain photographs of headsets in order to work remotely,
                                      7    as part of ordinary course and scope of his Cisco employment. HE denies any remaining allegations
                                      8    of Paragraph 111.
                                      9           112.   HE admits that he reviewed certain photographs of headsets in order to work remotely,
                                      10   as part of ordinary course and scope of his Cisco employment. HE denies any remaining allegations
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   of Paragraph 112.
                                      12          113.   HE denies the allegations of Paragraph 113.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          114.   HE admits that he connected to the network while he was still employed by Cisco as
                                      14   part of ordinary course and scope of his Cisco employment. HE denies any remaining allegations of
                                      15   Paragraph 114.
                                      16          115.   HE admits that he copied certain documents related to headset concepts in the ordinary
                                      17   course and scope of his Cisco employment as engineering lead. HE denies any remaining allegations
                                      18   of Paragraph 109.
                                      19          116.   HE admits that he discussed his resignation with his manager on or about June 10,
                                      20   2019, and that he had not decided at such point to join Poly. HE denies any remaining allegations of
                                      21   Paragraph 116.
                                      22          117.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      23   Paragraph 117 and accordingly denies the allegations.
                                      24          118.   HE admits that he copied certain documents in the ordinary course and scope of his
                                      25   Cisco employment particularly to facilitate remote work. HE denies any remaining allegations of
                                      26   Paragraph 118.
                                      27
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 10 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 11 of 36




                                      1           119.    HE admits that he copied certain documents in the ordinary course and scope of his
                                      2    Cisco employment particularly to facilitate remote work. HE denies any remaining allegations of
                                      3    Paragraph 119.
                                      4           120.    HE admits that he copied certain documents in the ordinary course and scope of his
                                      5    Cisco employment particularly to facilitate remote work. HE denies any remaining allegations of
                                      6    Paragraph 120.
                                      7           121.    HE admits the allegations of Paragraph 121.
                                      8           122.    HE denies the allegations of Paragraph 122.
                                      9           123.    HE admits the allegations of Paragraph 123.
                                      10          124.    HE lacks knowledge or information sufficient to admit or deny the allegations of
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   Paragraph 124 and accordingly denies the allegations.
                                      12          125.    HE lacks knowledge or information sufficient to admit or deny the allegations of
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   Paragraph 125 and accordingly denies the allegations.
                                      14          126.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      15   Paragraph 126 and accordingly denies the allegations.
                                      16          127.    HE denies the allegations of Paragraph 127.
                                      17          128.    HE admits that he received a notice from a Cisco lawyer on August 2, 2019. HE
                                      18   denies any remaining allegations of Paragraph 128.
                                      19          129.    HE denies the allegations of Paragraph 129.
                                      20          130.    HE admits that Poly terminated his employment. HE lacks knowledge or information
                                      21   sufficient to admit or deny the remaining allegations of Paragraph 130 and accordingly denies the
                                      22   allegations.
                                      23          131.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 131 and accordingly denies the allegations.
                                      25          132.    HE admits that the Proprietary Information and Inventions Agreement was entered and
                                      26   denies any remaining allegations of Paragraph 132.
                                      27          133.    HE denies the allegations of Paragraph 133.
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 11 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 12 of 36




                                      1           134.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 134 and accordingly denies the allegations.
                                      3           135.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 135 and accordingly denies the allegations.
                                      5           136.   HE denies the allegations of Paragraph 136.
                                      6           137.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      7    Paragraph 137 and accordingly denies the allegations.
                                      8           C.     Messrs. Williams & Puorro
                                      9           138.   HE knowledge or information sufficient to admit or deny the allegations of Paragraph
                                      10   138 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          139.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 139 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          140.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 140 and accordingly denies the allegations.
                                      15          141.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 141 and accordingly denies the allegations.
                                      17          142.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 142 and accordingly denies the allegations.
                                      19          143.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 143 and accordingly denies the allegations.
                                      21          144.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 144 and accordingly denies the allegations.
                                      23          145.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 145 and accordingly denies the allegations.
                                      25          146.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 146 and accordingly denies the allegations.
                                      27          147.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 147 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 12 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 13 of 36




                                      1           148.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 148 and accordingly denies the allegations.
                                      3           149.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 149 and accordingly denies the allegations.
                                      5           150.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 150 and accordingly denies the allegations.
                                      7           151.   HE He lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 151 and accordingly denies the allegations.
                                      9           152.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 152 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          153.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 153 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          154.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 154 and accordingly denies the allegations.
                                      15          155.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 155 and accordingly denies the allegations.
                                      17          156.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 156 and accordingly denies the allegations.
                                      19          157.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 157 and accordingly denies the allegations.
                                      21          158.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 158 and accordingly denies the allegations.
                                      23          159.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 159 and accordingly denies the allegations.
                                      25          160.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 160 and accordingly denies the allegations.
                                      27          161.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 161 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 13 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 14 of 36




                                      1           162.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 162 and accordingly denies the allegations.
                                      3           163.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 163 and accordingly denies the allegations.
                                      5           164.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 164 and accordingly denies the allegations.
                                      7           165.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 165 and accordingly denies the allegations.
                                      9           166.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 166 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          167.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 167 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          168.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 168 and accordingly denies the allegations.
                                      15          169.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 169 and accordingly denies the allegations.
                                      17          170.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 170 and accordingly denies the allegations.
                                      19          171.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 171 and accordingly denies the allegations.
                                      21          172.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 172 and accordingly denies the allegations.
                                      23          173.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 173 and accordingly denies the allegations.
                                      25          174.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 174 and accordingly denies the allegations.
                                      27          175.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 175 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 14 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 15 of 36




                                      1           176.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 176 and accordingly denies the allegations.
                                      3           177.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 177 and accordingly denies the allegations.
                                      5           178.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 178 and accordingly denies the allegations.
                                      7           179.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 179 and accordingly denies the allegations.
                                      9           180.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 180 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          181.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 181 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          182.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 182 and accordingly denies the allegations.
                                      15          183.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 183 and accordingly denies the allegations.
                                      17          184.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 184 and accordingly denies the allegations.
                                      19          185.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 185 and accordingly denies the allegations.
                                      21          186.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 186 and accordingly denies the allegations.
                                      23          187.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 187 and accordingly denies the allegations.
                                      25          188.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 188 and accordingly denies the allegations.
                                      27          189.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      28   Paragraph 189 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 15 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 16 of 36




                                      1           190.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      2    Paragraph 190 and accordingly denies the allegations.
                                      3           191.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 191 and accordingly denies the allegations.
                                      5           192.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 192 and accordingly denies the allegations.
                                      7           193.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 193 and accordingly denies the allegations.
                                      9           194.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 194 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          195.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 195 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          196.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 196 and accordingly denies the allegations.
                                      15          197.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      16   Paragraph 197 and accordingly denies the allegations.
                                      17          198.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      18   Paragraph 198 and accordingly denies the allegations.
                                      19          199.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      20   Paragraph 199 and accordingly denies the allegations.
                                      21          200.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      22   Paragraph 200 and accordingly denies the allegations.
                                      23          201.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      24   Paragraph 201 and accordingly denies the allegations.
                                      25          202.   HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      26   Paragraph 202 and accordingly denies the allegations.
                                      27          D.     Poly
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 16 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 17 of 36




                                      1           203.    Paragraph 203 contains no allegations of substance or fact. To the extent any response
                                      2    is required, HE denies the allegations of Paragraph 203.
                                      3           204.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      4    Paragraph 204 and accordingly denies the allegations.
                                      5           205.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      6    Paragraph 205 and accordingly denies the allegations.
                                      7           206.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      8    Paragraph 206 and accordingly denies the allegations.
                                      9           207.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      10   Paragraph 207 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          208.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      12   Paragraph 208 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          209.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      14   Paragraph 209 and accordingly denies the allegations.
                                      15          210.    HE denies the allegations of Paragraph 210.
                                      16          211.    HE lacks knowledge or information sufficient to admit or deny the allegations of
                                      17   Paragraph 211 and accordingly denies the allegations.
                                      18                                                  Count I
                                      19          212.    Paragraph 212 contains no allegations of substance or fact. James He reasserts his
                                      20   response to each of the incorporated preceding paragraphs.
                                      21          213.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      22   of Paragraph 213 and accordingly denies the allegations.
                                      23          214.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      24   of Paragraph 214 and accordingly denies the allegations.
                                      25          215.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      26   of Paragraph 215 and accordingly denies the allegations.
                                      27          216.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      28   of Paragraph 216 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 17 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 18 of 36




                                      1           217.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      2    of Paragraph 217 and accordingly denies the allegations.
                                      3           218.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      4    of Paragraph 218 and accordingly denies the allegations.
                                      5           219.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      6    of Paragraph 219 and accordingly denies the allegations.
                                      7           220.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      8    of Paragraph 220 and accordingly denies the allegations.
                                      9           221.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      10   of Paragraph 221 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          222.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      12   of Paragraph 222 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          223.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      14   of Paragraph 223 and accordingly denies the allegations.
                                      15          224.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      16   of Paragraph 224 and accordingly denies the allegations.
                                      17          225.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      18   of Paragraph 226 and accordingly denies the allegations.
                                      19          226.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      20   of Paragraph 226 and accordingly denies the allegations.
                                      21          227.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      22   of Paragraph 227 and accordingly denies the allegations.
                                      23          228.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      24   of Paragraph 228 and accordingly denies the allegations.
                                      25          229.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      26   of Paragraph 229 and accordingly denies the allegations.
                                      27          230.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      28   of Paragraph 230 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 18 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 19 of 36




                                      1           231.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      2    of Paragraph 231 and accordingly denies the allegations.
                                      3           232.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      4    of Paragraph 232 and accordingly denies the allegations.
                                      5           233.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      6    of Paragraph 233 and accordingly denies the allegations.
                                      7           234.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      8    of Paragraph 234 and accordingly denies the allegations.
                                      9           235.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      10   of Paragraph 235 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11                                                Count II
                                      12          236.   Paragraph 221 contains no allegations of substance or fact. James He reasserts his
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   response to each of the incorporated preceding paragraphs.
                                      14          237.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      15   of Paragraph 237 and accordingly denies the allegations.
                                      16          238.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      17   of Paragraph 238 and accordingly denies the allegations.
                                      18          239.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      19   of Paragraph 239 and accordingly denies the allegations.
                                      20          240.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      21   of Paragraph 240 and accordingly denies the allegations.
                                      22          241.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      23   of Paragraph 241 and accordingly denies the allegations.
                                      24                                                Count III
                                      25          242.   Paragraph 242 contains no allegations of substance or fact. James He reasserts his
                                      26   response to each of the incorporated preceding paragraphs.
                                      27          243.   James He denies the allegations of Paragraph 243.
                                      28          244.   James He denies the allegations of Paragraph 244.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 19 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 20 of 36




                                      1           245.   James He denies the allegations of Paragraph 245.
                                      2           246.   James He denies the allegations of Paragraph 246.
                                      3           247.   James He denies the allegations of Paragraph 247.
                                      4           248.   James He denies the allegations of Paragraph 248.
                                      5           249.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      6    of Paragraph 249 and accordingly denies the allegations.
                                      7           250.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      8    of Paragraph 250 and accordingly denies the allegations.
                                      9           251.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      10   of Paragraph 251 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          252.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      12   of Paragraph 252 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          253.   James He admits the PIIA was entered into. James He denies any remaining
                                      14   allegations of Paragraph 253.
                                      15          254.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      16   of Paragraph 254 and accordingly denies the allegations.
                                      17          255.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      18   of Paragraph 255 and accordingly denies the allegations.
                                      19          256.   James He denies the allegations of Paragraph 256.
                                      20          257.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      21   of Paragraph 257 and accordingly denies the allegations.
                                      22          258.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      23   of Paragraph 258 and accordingly denies the allegations.
                                      24          259.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      25   of Paragraph 259 and accordingly denies the allegations.
                                      26          260.   James He denies the allegations of Paragraph 260.
                                      27          261.   James He admits the allegations of Paragraph 261.
                                      28          262.   James He denies the allegations of Paragraph 262.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 20 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 21 of 36




                                      1           263.   James He denies the allegations of Paragraph 263.
                                      2                                                 Count VI
                                      3           264.   Paragraph 264 contains no allegations of substance or fact. James He reasserts his
                                      4    response to each of the incorporated preceding paragraphs.
                                      5           265.   James He denies the allegations of Paragraph 265.
                                      6           266.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      7    of Paragraph 266 and accordingly denies the allegations.
                                      8           267.   James He denies the allegations of Paragraph 267.
                                      9           268.   James He denies the allegations of Paragraph 268.
                                      10          269.   James He denies the allegations of Paragraph 269.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          270.   James He denies the allegations of Paragraph 270.
                                      12                                                Count V
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          271.   Paragraph 271 contains no allegations of substance or fact. James He reasserts his
                                      14   response to each of the incorporated preceding paragraphs.
                                      15          272.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      16   of Paragraph 272 and accordingly denies the allegations.
                                      17          273.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      18   of Paragraph 273 and accordingly denies the allegations.
                                      19          274.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      20   of Paragraph 274 and accordingly denies the allegations.
                                      21          275.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      22   of Paragraph 275 and accordingly denies the allegations.
                                      23          276.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      24   of Paragraph 276 and accordingly denies the allegations.
                                      25          277.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      26   of Paragraph 277 and accordingly denies the allegations.
                                      27          278.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      28   of Paragraph 278 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 21 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 22 of 36




                                      1           279.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      2    of Paragraph 279 and accordingly denies the allegations.
                                      3           280.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      4    of Paragraph 280 and accordingly denies the allegations.
                                      5           281.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      6    of Paragraph 281 and accordingly denies the allegations.
                                      7           282.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      8    of Paragraph 282 and accordingly denies the allegations.
                                      9           283.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      10   of Paragraph 283 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          284.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      12   of Paragraph 284 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          285.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      14   of Paragraph 285 and accordingly denies the allegations.
                                      15          286.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      16   of Paragraph 286 and accordingly denies the allegations.
                                      17          287.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      18   of Paragraph 287 and accordingly denies the allegations.
                                      19          288.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      20   of Paragraph 288 and accordingly denies the allegations.
                                      21          289.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      22   of Paragraph 289 and accordingly denies the allegations.
                                      23          290.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      24   of Paragraph 290 and accordingly denies the allegations.
                                      25                                                Count VI
                                      26          291.   Paragraph 291 contains no allegations of substance or fact. James He reasserts his
                                      27   response to each of the incorporated preceding paragraphs.
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 22 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 23 of 36




                                      1           292.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      2    of Paragraph 292 and accordingly denies the allegations.
                                      3           293.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      4    of Paragraph 293 and accordingly denies the allegations.
                                      5           294.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      6    of Paragraph 294 and accordingly denies the allegations.
                                      7           295.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      8    of Paragraph 295 and accordingly denies the allegations.
                                      9           296.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      10   of Paragraph 296 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          297.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      12   of Paragraph 297 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13                                               Count VII
                                      14          298.   Paragraph 298 contains no allegations of substance or fact. James He reasserts his
                                      15   response to each of the incorporated preceding paragraphs.
                                      16          299.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      17   of Paragraph 299 and accordingly denies the allegations.
                                      18          300.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      19   of Paragraph 300 and accordingly denies the allegations.
                                      20          301.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      21   of Paragraph 301 and accordingly denies the allegations.
                                      22          302.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      23   of Paragraph 302 and accordingly denies the allegations.
                                      24          303.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      25   of Paragraph 303 and accordingly denies the allegations.
                                      26          304.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      27   of Paragraph 304 and accordingly denies the allegations.
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 23 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 24 of 36




                                      1           305.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      2    of Paragraph 305 and accordingly denies the allegations.
                                      3           306.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      4    of Paragraph 306 and accordingly denies the allegations.
                                      5           307.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      6    of Paragraph 307 and accordingly denies the allegations.
                                      7           308.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      8    of Paragraph 308 and accordingly denies the allegations.
                                      9           309.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      10   of Paragraph 309 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          310.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      12   of Paragraph 310 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          311.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      14   of Paragraph 311 and accordingly denies the allegations.
                                      15          312.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      16   of Paragraph 312 and accordingly denies the allegations.
                                      17          313.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      18   of Paragraph 313 and accordingly denies the allegations.
                                      19          314.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      20   of Paragraph 314 and accordingly denies the allegations.
                                      21                                               Count VIII
                                      22          315.   Paragraph 315 contains no allegations of substance or fact. James He reasserts his
                                      23   response to each of the incorporated preceding paragraphs.
                                      24          316.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      25   of Paragraph 316 and accordingly denies the allegations.
                                      26          317.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      27   of Paragraph 317 and accordingly denies the allegations.
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 24 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 25 of 36




                                      1           318.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      2    of Paragraph 318 and accordingly denies the allegations.
                                      3           319.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      4    of Paragraph 319 and accordingly denies the allegations.
                                      5           320.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      6    of Paragraph 320 and accordingly denies the allegations.
                                      7           321.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      8    of Paragraph 321 and accordingly denies the allegations.
                                      9                                                 Count IX
                                      10          322.   Paragraph 322 contains no allegations of substance or fact. James He reasserts his
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   response to each of the incorporated preceding paragraphs.
                                      12          323.   James He lacks knowledge or information sufficient to admit or deny the allegations
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   of Paragraph 323 and accordingly denies the allegations.
                                      14          324.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      15   of Paragraph 324 and accordingly denies the allegations.
                                      16          325.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      17   of Paragraph 325 and accordingly denies the allegations.
                                      18          326.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      19   of Paragraph 326 and accordingly denies the allegations.
                                      20          327.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      21   of Paragraph 327 and accordingly denies the allegations.
                                      22          328.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      23   of Paragraph 328 and accordingly denies the allegations.
                                      24                                                Count X
                                      25          329.   Paragraph 329 contains no allegations of substance or fact. James He reasserts his
                                      26   response to each of the incorporated preceding paragraphs.
                                      27          330.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      28   of Paragraph 330 and accordingly denies the allegations.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 25 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 26 of 36




                                      1           331.    James He denies the allegation that he used Cisco materials while employed at Poly.
                                      2    James He lacks knowledge or information sufficient to admit or deny the remaining allegations of
                                      3    Paragraph 331 and accordingly denies the allegations.
                                      4           332.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      5    of Paragraph 332 and accordingly denies the allegations.
                                      6           333.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      7    of Paragraph 333 and accordingly denies the allegations.
                                      8           334.    James He denies that Dr. Chung recruited him to join Poly. James He further denies
                                      9    that he misappropriated trade secrets by improper means. James He lacks knowledge or information
                                      10   sufficient to admit or deny the remaining allegations of Paragraph 334 and accordingly denies the
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   allegations.
                                      12          335.    James He lacks knowledge or information sufficient to admit or deny the allegations
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   of Paragraph 335 and accordingly denies the allegations.
                                      14          336.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      15   of Paragraph 336 and accordingly denies the allegations.
                                      16          337.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      17   of Paragraph 337 and accordingly denies the allegations.
                                      18          338.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      19   of Paragraph 338 and accordingly denies the allegations.
                                      20          339.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      21   of Paragraph 339 and accordingly denies the allegations.
                                      22          340.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      23   of Paragraph 340 and accordingly denies the allegations.
                                      24          341.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      25   of Paragraph 341 and accordingly denies the allegations.
                                      26          342.    James He lacks knowledge or information sufficient to admit or deny the allegations
                                      27   of Paragraph 342 and accordingly denies the allegations.
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 26 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 27 of 36




                                      1           343.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      2    of Paragraph 343 and accordingly denies the allegations.
                                      3           344.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      4    of Paragraph 344 and accordingly denies the allegations.
                                      5           345.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      6    of Paragraph 345 and accordingly denies the allegations.
                                      7           346.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      8    of Paragraph 346 and accordingly denies the allegations.
                                      9           347.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      10   of Paragraph 347 and accordingly denies the allegations.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          348.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      12   of Paragraph 348 and accordingly denies the allegations.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13          349.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      14   of Paragraph 349 and accordingly denies the allegations.
                                      15                                                Count XI
                                      16          350.   Paragraph 350 contains no allegations of substance or fact. James He reasserts his
                                      17   response to each of the incorporated preceding paragraphs.
                                      18          351.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      19   of Paragraph 351 and accordingly denies the allegations.
                                      20          352.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      21   of Paragraph 352 and accordingly denies the allegations.
                                      22          353.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      23   of Paragraph 353 and accordingly denies the allegations.
                                      24          354.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      25   of Paragraph 354 and accordingly denies the allegations.
                                      26          355.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      27   of Paragraph 355 and accordingly denies the allegations.
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 27 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 28 of 36




                                      1              356.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      2    of Paragraph 356 and accordingly denies the allegations.
                                      3                                                     Count XII
                                      4              357.   Paragraph 357 contains no allegations of substance or fact. James He reasserts his
                                      5    response to each of the incorporated preceding paragraphs.
                                      6              358.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      7    of Paragraph 358 and accordingly denies the allegations.
                                      8              359.   James He lacks knowledge or information sufficient to admit or deny the allegations
                                      9    of Paragraph 359 and accordingly denies the allegations.
                                      10             WHEREFORE James He prays judgment be entered in his favor, that Plaintiffs take nothing
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   by reason of the Second Amended Complaint, inclusive of all relief requested therein, that James He
                                      12   be awarded his costs of suit and fees, and for such other and further relief as the Court deems just and
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   proper.
                                      14                                          AFFIRMATIVE DEFENSES
                                      15             Pursuant to Federal Rule of Civil Procedure 8(c), James He sets forth the following matters
                                      16   constituting avoidance or an affirmative defense:
                                      17                                      FIRST AFFIRMATIVE DEFENSE
                                      18             The Complaint, in its entirety and through each separately stated claim for relief, fails to state
                                      19   facts sufficient to constitute a viable claim upon which relief can be granted as against this answering
                                      20   Defendant upon which relief can be granted.
                                      21                                     SECOND AFFIRMATIVE DEFENSE
                                      22             The claims made in the Complaint are barred, in whole or in part, because this answering
                                      23   Defendant is not liable for the acts of others over whom it has no control.
                                      24                                      THIRD AFFIRMATIVE DEFENSE
                                      25             The claims made in the Complaint are barred by the doctrines of laches and estoppel, and
                                      26   applicable statute(s) of limitation.
                                      27                                    FOURTH AFFIRMATIVE DEFENSE
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 28 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 29 of 36




                                      1            The claims made in the Complaint, and any recovery thereunder, are barred by the doctrine of
                                      2    unclean hands.
                                      3                                      FIFTH AFFIRMATIVE DEFENSE
                                      4            Plaintiffs’ claims and recovery thereunder are barred and/or limited because Plaintiffs failed
                                      5    to mitigate the damages which they allegedly suffered, if any.
                                      6                                      SIXTH AFFIRMATIVE DEFENSE
                                      7            Plaintiffs’ claims and recovery thereunder are barred as it has suffered no damages from
                                      8    James He’s conduct, and James He has at all times acted in good faith, without malice, and with due
                                      9    regard of the alleged rights of Plaintiffs.
                                      10           Defendant reserves all affirmative defenses available under Rule 8(c) of the Federal Rules of
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   Civil Procedure, and any other defenses, at law or in equity, that may be available now or in the
                                      12   future based on discovery or any other factual investigation.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13
                                      14   Dated: August 19, 2020                  By:   /s/ Kevin Viau
                                                                                         Otto O. Lee, Esq.
                                      15                                                 Kevin Viau, Esq.
                                                                                         Jenny Hong-Gonzalez, Esq.
                                      16                                                 INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                         1871 The Alameda, Suite 250
                                      17                                                 San Jose, California 95126
                                                                                         Telephone: (408) 286-8933
                                      18                                                 Facsimile: (408) 286-8932
                                                                                         Attorneys for Defendant James He
                                      19   //
                                      20   //
                                      21   //
                                      22   //
                                      23   //
                                      24   //
                                      25   //
                                      26   //
                                      27   //
                                      28   //

                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 29 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 30 of 36




                                      1                                               COUNTERCLAIMS
                                      2            Defendant and Counter-Plaintiff James He, by and through his counsel Intellectual Property
                                      3    Law Group LLP, based upon personal knowledge as to his own acts, and on information and belief as
                                      4    to all others based on his own and his attorneys’ investigation, alleges these counterclaims against
                                      5    Cisco, as follows:
                                      6                                                  Introduction
                                      7            1.      Defendant and Counter-Plaintiff James He (“Mr. He”) counterclaims against Plaintiff
                                      8    and Counter-Defendant Cisco Systems, Inc., a California Corporation, and Cisco Technology, Inc., a
                                      9    California Corporation (collectively “Cisco”), on the grounds that Cisco has been engaged in an
                                      10   escalating retaliatory campaign against Mr. He’s decision to leave Cisco to work for its competitor
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   Plantronics, Inc. (“Poly”). This was all done under the auspices of a de facto non-compete
                                      12   agreement.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13           2.      The broad claims against Mr. He are based on Cisco’s insistence that Mr. He took
                                      14   information covered by a Proprietary Information and Inventions Agreement (“PIIA”) that in reality
                                      15   functions more as an improper de facto non-compete agreement. Indeed, the PIIA is so expansive
                                      16   that it covers normal, unprotectable ideas and information that are not normally thought of as
                                      17   confidential and that any individual leaving a company knows. The PIIA was so expansive that it
                                      18   allowed Cisco to sue Mr. He for leaving Cisco with information or ideas that are not protectable
                                      19   under any laws.
                                      20           3.      By using a de facto non-compete agreement, Mr. He has been and continues to be
                                      21   damaged by Cisco’s conduct. Mr. He brings these counterclaims to seek relief from Cisco’s
                                      22   retaliatory campaign, and requireis a declaration from the Court declaring the provisions of the PIIA
                                      23   unenforceable and injunctive relief from the Court enjoining Cisco from enforcing such provisions.
                                      24                                             Jurisdiction and Venue
                                      25           4.      Mr. He asserts these counterclaims under Rule 13 of the Federal Rules of Civil
                                      26   Procedure. Cisco has its principal place of business in this District and has further consented to
                                      27   jurisdiction and venue by filing suit against Mr. He in this Court. Accordingly, Cisco is subject to
                                      28   personal jurisdiction in this district.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 30 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 31 of 36




                                      1           5.      This Court has supplemental subject matter jurisdiction over these state law
                                      2    counterclaims pursuant to 28 U.S.C. § 1367 because they arise out of the same occurrence that is the
                                      3    basis for Cisco’s Defend Trade Secrets Act (“DTSA”) claims and form part of the same case or
                                      4    controversy.
                                      5           6.      Venue is proper within this District under 25 U.S.C. § 1391(b) because a substantial
                                      6    part of the events or omissions giving rise to these counterclaims occurred within this District.
                                      7                                                  The Parties
                                      8           7.      Mr. He was, for a short period of time, an engineering director at Poly. Mr. He was
                                      9    employed at Cisco for nearly twenty years as an engineer and engineering manager. Upon his
                                      10   resignation from Cisco in June 2019, Mr. He began working at Poly.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11          8.      Cisco is a California corporation with its principal place of business located at 170
                                      12   West Tasman Drive San Jose, California 95234.
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13                                            General Allegations
                                      14          9.      At the core of Cisco’s Second Amended Complaint is the PIIA Mr. He was forced to
                                      15   sign when he first began working at Cisco as a condition of his employment. Mr. He received no
                                      16   other form of consideration for agreeing to sign the PIIA. Notwithstanding Cisco’s belief that Mr. He
                                      17   had breached the PIIA, Cisco’s true intent behind forcing employees like Mr. He to sign the PIIA is
                                      18   revealed by Cisco’s reliance on it when bringing its misappropriation of trade secrets claims.
                                      19          10.     The stand-alone PIIA and the broad provisions within it serves as a de facto non-
                                      20   compete agreement. The PIIA deters employees like Mr. He from beginning employment for one of
                                      21   Cisco’s competitors out of fear that they will face allegations of misappropriating documents or
                                      22   information included under the broad blanket cover set forth in the PIIA.
                                      23          11.     Mr. He’s PIIA broadly defines “Proprietary Information” to include without
                                      24   limitation:
                                      25                  [S]oftware programs and subroutines, source and object code, algorithms, trade
                                                          secrets, designs, technology, know-how, processes, data, ideas, techniques, inventions
                                      26                  (whether patentable or not), works of authorship, formulas, business and product
                                                          development plans, customer lists, terms of compensation and performance levels of
                                      27                  Company employees, and other information concerning the Company's actual or
                                                          anticipated business, research or development, or which is received in confidence by
                                      28                  or for the Company from any other person.


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 31 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 32 of 36




                                      1           12.     Having set out the above incredibly broad, virtually limitless definition of Proprietary
                                      2    Information, the PIIA includes the following related prohibitory provision:
                                      3                   [At] all times, both during my employment by the Company and after its termination, I
                                                          will keep in confidence and trust and will not use or disclose any Proprietary
                                      4                   Information or anything relating to it without the prior written consent of an officer of
                                                          the Company, except as may be necessary in the ordinary course of performing my
                                      5                   duties to the Company.
                                      6    The PIIA thus effectively precludes Mr. He from using his own know how or ideas after leaving
                                      7    Cisco unless an officer at Cisco permits him to do so in writing. Mr. He is further not allowed to
                                      8    share the terms of his compensation at Cisco without the written permission of a Cisco officer.
                                      9           13.     The PIIA also includes this provision:
                                      10                  I understand that the Company possesses or will possess "Company Documents and
                                                          Materials" which are important to its business. For purposes of this Agreement, "Company
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11                  Documents and Materials" are documents or other media or tangible items that contain or
                                                          embody Proprietary Information or any other information concerning the business,
                                      12                  operations or plans of the Company, whether such documents, media or items have been
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                                          prepared by me or by others. "Company Documents and Materials" include, but are not
                                      13                  limited to, blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
                                                          computer disks, tapes or printouts, sound recordings and other printed, typewritten or
                                      14                  handwritten documents, sample products, prototypes and models.
                                      15          14.     Classifying “know how,” an employee’s “ideas,” and any information concerning
                                      16   Cisco’s “actual or anticipated business” as proprietary information is a tool meant to make it difficult
                                      17   for employees to know what information falls under the protection of the PIIA and thus make it easier
                                      18   for Cisco to accuse ex-employees, like Mr. He, of misappropriating information that may not be
                                      19   confidential or even trade secrets, but still covered by the PIIA. This is only compounded by
                                      20   additional provisions in the PIIA that make “all proprietary information … and all rights including,
                                      21   without limitation, intellectual property rights anywhere in the world in connection therewith,” the
                                      22   sole property of Cisco.
                                      23          15.     The definition of “Company Documents and Materials,” only adds to the confusion as
                                      24   employees are unsure if things such as “notebooks” containing their own “ideas” or other personal
                                      25   work can be interpreted to be information concerning Cisco’s business. Indeed, the provision simply
                                      26   encompasses all information of whatever nature, irrespective of whether the information is public,
                                      27   readily ascertainable, or otherwise assembled or capable of assembly independently.
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 32 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 33 of 36




                                      1           16.     The PIIA is Cisco’s attempt to gain ownership over its employee’s personal ideas and
                                      2    personal work solutions. Cisco is preventing employees from directly or indirectly benefitting from
                                      3    their work by using their own personal ideas and solutions to attain better employment opportunities.
                                      4    The PIIA effectively prevents employees from using any of their experience at Cisco as a platform to
                                      5    work for a competitor and discourages Cisco’s competitors from hiring employees, because those
                                      6    employees are less valuable if they are (1) embroiled in costly and time-consuming litigation, and (2)
                                      7    prevented from using their years of experience in their new employment.
                                      8           17.     This is precisely the strategy that Cisco is attempting to employ against Mr. He. Cisco
                                      9    enforced its de facto non-compete agreement against Mr. He by filing misappropriation of trade
                                      10   secrets claims and claiming as “trade secrets” any of the amorphous information that fits within its
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   expansive definition of “Proprietary Information” or Cisco-related information knowing that much of
                                      12   the information at issue is not protectable as a trade secret or even as competitively sensitive
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   information. Cisco is now attempting to enforce its de facto non-compete agreement under the guise
                                      14   of allegations that Mr. He breached the provisions within the PIIA. Cisco asserts that Mr. He has
                                      15   breached the PIIA by allegedly uploading Cisco Confidential Materials onto external storage drives
                                      16   and then later accessing the materials while employed by Poly.
                                      17          18.     On information and belief, Cisco insisted that Mr. He agree to the provisions of the
                                      18   PIIA so that it could then use the PIIA to attempt to prevent Mr. He from obtaining employment with
                                      19   a competitor and, failing that, to attempt to get any such competitor to separate Mr. He from his
                                      20   employment. Cisco has already succeeded in its purpose as Mr. He was fired from his employment at
                                      21   Poly after Cisco raised its allegations of misappropriation and breach under the PIIA which are the
                                      22   subject of this action. Mr. He has thus suffered significant monetary and irreparable harm.
                                      23          19.     Cisco further claims Mr. He breached the PIIA by copying and archiving emails from
                                      24   his Cisco email account which allegedly contained proprietary information. On information and
                                      25   belief, Cisco’s allegations are nothing more than a thinly-veiled retaliatory endeavor meant to punish
                                      26   Mr. He for his decision to leave the company. Using the PIIA as a de facto non-compete agreement
                                      27   is Cisco’s vehicle to move its endeavor against Mr. He forward and it violates California’s strong
                                      28   public policy in favor of employee mobility, as statutorily codified in California Business and


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 33 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 34 of 36




                                      1    Professions Code § 16600. Therefore, it is unenforceable and void. Cisco requiring its employees to
                                      2    enter into such agreement is an unlawful and unfair business practice within the meaning of
                                      3    California Business and Professions Code § 17200, et seq.
                                      4                                        FIRST CAUSE OF ACTION
                                      5                                             (Declaratory Relief)
                                      6           20.     Mr. He incorporates all the paragraphs above as though fully set forth herein.
                                      7           21.     An actual controversy has arisen regarding the validity of Cisco’s Proprietary
                                      8    Information and Inventions Agreement.
                                      9           22.     Specifically, Cisco has stated that its misappropriation of trade secrets claims against
                                      10   Mr. He are based on allegations that “each of the trade secrets Mr. He misappropriated constitutes
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   Proprietary Information under Mr. He’s PIIA” and that he breached the agreement because “pursuant
                                      12   to his PIIA, Mr. He was prohibited from removing Proprietary Information from the business
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   premises of Cisco or delivering it to any person or entity outside of Cisco, except as required in
                                      14   connection with performing the duties of his employment.” Mr. He rightly believes that he is entitled
                                      15   to his “ideas” and “know how” and that he is, therefore, free to use his ideas and know how without
                                      16   the open threat from Cisco that it will sue him for breach of the PIIA. Mr. He further requires a
                                      17   declaration that he is entitled to share his compensation information despite the fact that the PIIA, on
                                      18   its face, prohibits him from doing so.
                                      19          23.     The PIIA functions as a de-facto non-compete agreement that improperly restricts
                                      20   Cisco employees’ mobility, and is thus void as against public policy and unenforceable pursuant to
                                      21   Cal. Bus. & Prof. Code §16600.
                                      22          24.     Declaratory relief is necessary and proper so that Mr. He can resolve his rights and
                                      23   duties relating to Cisco’s PIIA.
                                      24                                      SECOND CAUSE OF ACTION
                                      25                           (Violation of Cal. Bus. & Prof. Code § 17200 et seq.)
                                      26          25.     Mr. He incorporates all the paragraphs above as though fully set forth herein.
                                      27
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 34 of 36
                                               Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 35 of 36




                                      1           26.     Cisco’s use of its PIIA as a de facto non-compete agreement that is unlawful under
                                      2    California Business & Professions Code § 16600 constitutes unfair competition in violation of the
                                      3    Unfair Competition Law, specifically California Business & Professions Code § 17200 et seq.
                                      4           27.     Cisco’s unfair competition has injured and will continue to injure employees, like Mr.
                                      5    He, who have a desire to leave Cisco and begin working for one of Cisco’s competitors or in the field
                                      6    in which Cisco competes.
                                      7           28.     Upon information and belief, even though the non-compete provisions in the PIIA are
                                      8    unenforceable, Cisco has utilized them, and continues to utilize them, in an attempt to restrict Mr.
                                      9    He’s mobility as an employee, and has so succeeded as Mr. He has already been fired from his
                                      10   position at Poly, thus suffering significant harm. On information and belief, Cisco maintains similar
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   non-competition provisions as a scheme and device to restrain the employment opportunities of its
                                      12   employees within the State of California. Cisco also utilizes the non-competition provisions to
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   prevent competing companies or employers from hiring Cisco’s former employees to work in the
                                      14   State of California, and from lawfully soliciting and transacting business in competition with Cisco
                                      15   within the State of California, thereby obtaining an unfair competitive advantage and economic
                                      16   profits and other benefits to Cisco at the expense of Mr. He and Cisco’s employees, former
                                      17   employees, and other competing companies or employers such as Poly and the People of California.
                                      18          29.     By forcing Mr. He to defend against enforcement of an illegal, void, and
                                      19   unenforceable de facto non-compete agreement, Cisco has caused Mr. He to incur attorneys’ fees,
                                      20   litigation costs, and economic damage in an amount to be proven during this matter.
                                      21          30.     By reason of Cisco’s violations of California Business and Professions Code § 17200
                                      22   et seq., Mr. He has been injured in his employment and property including through the expenditure of
                                      23   attorneys’ fees and litigation costs.
                                      24          31.     Unless enjoined by this Court, Cisco will continue to engage in the foregoing unfair
                                      25   business practices. Mr. He thus requests an order enjoining Cisco from engaging in the unfair
                                      26   business practices described herein.
                                      27          32.     Mr. He has suffered irreparable injury as a result of Cisco’s actions and business
                                      28   practices, and the conduct alleged above will continue to cause harm to Mr. He until Cisco is


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 35 of 36
                                                Case 4:19-cv-07562-PJH Document 130 Filed 08/19/20 Page 36 of 36




                                      1    enjoined from such acts and practices. Mr. He is entitled to relief, including an injunction and such
                                      2    economic and other relief as may be proved during this matter.
                                      3                                           PRAYER FOR RELIEF
                                      4            WHEREFORE, Mr. He respectfully requests that this Court enter judgment against Cisco as
                                      5    follows:
                                      6            A declaration that Cisco’s Proprietary Information and Inventions Agreement is
                                      7    unenforceable and void as against public policy;
                                      8            An injunction enjoining Cisco from enforcing the de-facto non-compete agreement in
                                      9    violation of California law;
                                      10           An award of any and all damages recoverable under law including but not limited to
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   compensatory damages, enhanced damages, incidental damages, and consequential damages;
                                      12           Pre- and post-judgment interest;
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13           Attorneys’ fees, costs, and expenses in this action; and
                                      14           An award of such and further relief as the Court deems just and proper
                                      15
                                      16                                      DEMAND FOR JURY TRIAL
                                      17           Pursuant to Federal Rule of Civil Procedure 38(b), Mr. He hereby demands a trial by jury of
                                      18   all issues so triable herein.
                                      19
                                      20
                                           Dated: August 19, 2020                By:     /s/ Kevin Viau
                                      21
                                                                                         Otto O. Lee, Esq.
                                      22                                                 Kevin Viau, Esq.
                                                                                         Jenny Hong-Gonzalez, Esq.
                                      23                                                 INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                         1871 The Alameda, Suite 250
                                      24                                                 San Jose, California 95126
                                                                                         Telephone: (408) 286-8933
                                      25                                                 Facsimile: (408) 286-8932
                                                                                         Attorneys for Defendant James He
                                      26
                                      27
                                      28


                                           Case No.: 3:19-cv-07562-PJH
                                           ANSWER TO SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
                                           Page 36 of 36
